COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Wilberto Arrellano v. The State of Texas

Appellate case number:    01-15-00814-CR

Trial court case number: 1353257

Trial court:              339th District Court of Harris County

       Appellant’s “Motion to Substitute Counsel” and counsel’s “Motion to Withdraw as
Counsel of Record” are granted. It is ordered that M.P. Eaves be substituted for Patrick F. McCann
as appellant’s retained attorney of record.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually


Date: March 1, 2016